Citation Nr: 1106842	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-45 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In October 2010, the Veteran testified during a video conference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  At the same time, the 
Veteran submitted additional evidence with a waiver of initial RO 
consideration of these new documents.  The Board accepts this 
additional evidence for inclusion in the record.  See 38 C.F.R. 
§ 20.800 (2010).


FINDING OF FACT

The evidence shows that the Veteran's PTSD results in 
occupational and social impairment with reduced reliability and 
productivity.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9411 (2010).



(CONTINUED ON THE FOLLOWING PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in May 2008 
and June 2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a statement of the case 
was issued in October 2009.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).

Recently the Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to disability ratings and effective dates was provided 
in the May 2008 correspondence.  With regard to the additional 
notice requirements for increased rating claims, it is 
acknowledged that the VCAA letters sent to the Veteran do not 
appear to fully satisfy the specifics of the original Court 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which required VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence of how the disability 
affected the Veteran's employment.  However, these letters did 
advise the Veteran of the criteria necessary to substantiate a 
higher rating for his service-connected disability.  In any 
event, the Federal Circuit Court recently vacated the Court's 
previous decision in Vasquez-Flores, concluding that generic 
notice in response to a claim for an increased rating is all that 
is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009).

Further, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notices.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  In view of the above, the 
Board finds that the notice requirements pertinent to the issue 
decided on appeal have been met. 

The duty to assist also has been fulfilled as private and VA 
medical records relevant to this matter have been requested or 
obtained and a VA examination was provided.  The Board finds that 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA laws and regulations and to move forward with this 
claim would not cause any prejudice to the appellant.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision, therefore, is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  As a layperson the Veteran is only competent to report 
observable symptoms--not clinical findings which are applied to 
VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 
(1998).  

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).

Factual Background and Analysis

In August 2006, the RO granted service connection for PTSD and 
awarded an initial 30 percent disability rating, effective 
February 8, 2006.  In February 2008, the Veteran filed his claim 
for increase and contended that his disability was more severe 
than the current rating because he was unsettled by news of 
service members in Iraq being charged and sent to trial which 
created concerns that deeply affected his life.  He stated that 
his sleep was affected, he could not stay on task, he could not 
maintain a schedule or function in a normal manner, and that he 
did not disclose everything to a former VA examiner because of 
shame.

The Veteran is currently assigned a 30 percent disability rating 
for PTSD, pursuant to the rating criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).

Under that code and the General Rating Formula for Mental 
Disorders, ratings may be assigned ranging between 0 and 100 
percent.  A 30 percent disability rating is appropriate when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130.

The next higher rating of 50 percent requires occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work like setting); and 
inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Reports of psychiatric examination and treatment frequently 
include a Global Assessment of Functioning (GAF) score.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF scale includes scores ranging between 
zero and 100 which represent the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health illness.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, an assigned GAF score, like an examiner's 
assessment of the severity of a condition, is not dispositive of 
the percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a) (2010).

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
American Psychiatric Association (DSM-IV).

An April 2008 VA medical record indicated that the Veteran had 
attended at least one session of a new patient access group 
therapy clinic.

The Veteran underwent a VA mental examination in August 2008.  
The Veteran complained of depression, nightmares, loss of 
interest in activities, low frustration, and hypervigilance, but 
denied current treatment for a mental disorder.  His nightmares 
concerned an enemy soldier he had killed.  It was noted that the 
Veteran's symptoms were straining his marriage and that he had no 
contact with his son and had a strained relationship with his 
daughter.  He denied any close friendships or current leisure 
pursuits.  While he conceded hostile feelings toward a former 
son-in-law, he had no plan to harm him.  

On mental examination, the Veteran was oriented to person, place 
and time.  He appeared neatly groomed, was cooperative, and was 
able to maintain a minimum personal hygiene.  His affect was 
described as full and his thought process and thought content as 
unremarkable.  There were no delusions or hallucinations, 
suicidal thoughts, obsessive behaviors or panic attacks.  An 
above average intelligence was noted and his long- and short-term 
memory were described as normal.  Judgment was intact, but his 
insight was partial as he only partially understood that he had a 
problem. There were no problems listed with his activities of 
daily living.  His speech was slow and his mood depressed.  The 
examiner noted a problem with inappropriate behavior, such as the 
Veteran's struggles with low frustration.  Homicidal ideation too 
was noted as the Veteran expressed hostile thoughts toward his 
former son-in-law, but he was negative for episodes of violence.  
The VA examiner noted that the Veteran's chronic symptoms had 
been increasing lately and that he had done better when he could 
work long hours.  It was noted that he was unable to work now due 
to a back problem.  Diagnosis was PTSD and chronic depression 
with the depression apparently related to the PTSD symptoms.  A 
GAF score of 51 was assigned.  The VA psychiatrist also noted 
that the Veteran appeared to have worsening symptoms and 
unsuccessfully tried to return to school about six months before 
but due to his PTSD symptoms struggled with the frustration of 
registration.

During his October 2010 Board hearing, the Veteran testified that 
his PTSD had gotten worse over time.  He said that it was more 
difficult to do simple things, such as to be on time, to 
understand things, to communicate and to remember, and to do what 
he was scheduled to do.  He also said that he had panic attacks 
or feelings of helplessness sometimes daily and sometimes every 
three days.  He said that the most recent trigger was news about 
a unit in Afghanistan that was put in a kill zone that brought 
back personal experiences (apparently of his service in Vietnam).  
He testified that he had nightmares or some type of sleep 
disruption every night and that he woke up soaking wet and in a 
contorted position.  He expressed some fear based on his killing 
of an enemy soldier, an event that appeared in his dreams.  The 
Veteran expressed concern that while asleep he might actually 
hurt someone, such as his wife.  He had grabbed her and bruised 
her arm before.  

The Veteran also testified that for the past two years he had a 
part-time job at a YMCA on what he described as a "wellness 
floor."  He conceded that he was not consistent in showing up 
for work.  While he had not acted out or overtly shown 
disrespect, the Veteran said that he did not get along well with 
other people and had left people in the middle of a conversation.  
He previously had worked four years at a federal law enforcement 
training center and took disability retirement in 2002.  In 
between he had not worked.  While not a hermit, the Veteran said 
that he avoided situations and places.  He also denied any 
suicidal ideation, but admitted that a day did not go by without 
a thought of violence toward others.  He denied any VA treatment 
for his PTSD and said that he had been seen by a private 
practitioner.  

In correspondence submitted at the time of the hearing, J.H., a 
therapist at Centerstone in Columbia, Tennessee, noted that the 
Veteran was attempting to obtain eye movement desensitization and 
reprocessing (EMDR) treatment for trauma and PTSD symptoms.  A 
second private therapist, J.H.B., of Brownlee and Company in 
Brentwood, Tennessee, reported in correspondence submitted at the 
hearing that he saw the Veteran regularly twice a month from 
October 2008 to January 2010.  J.H.B. noted that the Veteran's 
anger was very frightening to his spouse and that she decided to 
separate and divorce because of her fear of the Veteran's anger.  
J.H.B. also noted two failed marriages, the Veteran's 
estrangement from both of his adult children, and his extreme 
mistrust of the government.  

Resolving all reasonable doubt in favor of the claimant, the 
Board finds that the Veteran's PTSD was manifested by 
occupational and social impairment with reduced reliability and 
productivity.  The preponderance of the medical evidence noted 
above, especially including the results of the August 2008 VA 
examination, supports a finding of more moderate symptoms 
indicative of a 50 percent rating under the General Rating 
Formula rather than the criteria for the 30 percent rating for 
the milder symptomatology of generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation.  The Veteran's PTSD symptoms reflect much of the 
criteria for a 50 percent rating, such as: slow speech, near-
daily panic attacks or violent nightmares, partial insight, 
depressed mood, and difficulty in establishing and maintaining 
effective social relationships.  The Board also notes that the 
only GAF score for the period of appeal was 51, which indicates 
more moderate than mild symptoms.  

Numerous symptoms listed in Diagnostic Code 9411 for a 70 percent 
rating were not met during this period.  For example, there is no 
evidence that the Veteran neglected his personal appearance and 
hygiene.  He rather was described as neatly groomed in the August 
2008 VA examination.  There also is no evidence that his speech 
was intermittently illogical, obscure, or irrelevant and no 
evidence of obsessional rituals which actually interfere with 
routine activities.  The Veteran has denied current suicidal 
ideation or thoughts and his homicidal ideation was based on 
dislike of his son-in-law with no episodes of violence noted for 
the period covered by this appeal.  There also was no evidence of 
spatial disorientation and, in fact, the Veteran was oriented to 
person, place, and time at his VA examination.  While there is 
evidence in the record that suggests that the Veteran has 
difficulty in adapting to stressful circumstances, as frustration 
apparently foiled his plans to register for more schooling, there 
is evidence in the record that the Veteran returned to the 
workforce during the appeal period to take a part-time job.  
While he had some difficulties interacting with others at the 
YMCA there is no indication his behavior and relationships there 
would lead to violence and/or cause his termination.

The Board acknowledges that there is some evidence that the 
Veteran manifested a few of the symptoms listed in Diagnostic 
Code 9411 for a 70 percent disability rating during the appeal 
period.  The VA examiner found evidence of depression related to 
PTSD symptoms and the Veteran described his daily nightmares as 
equivalent to panic attacks.  While this could be taken as 
indicating that the Veteran has near-continuous panic or 
depression, there is no evidence that such affected his ability 
to function independently, appropriately, and effectively working 
a part-time job.  There is some evidence of impaired impulse 
control.  The VA examiner noted the Veteran's irritability and 
sense of frustration.  However, none of these symptoms reflected 
any periods of violence or any increased propensity for violence.  
Further, no problems with activities of daily living were found 
at the VA examination.  The evidence further contains the 
Veteran's estrangement from his family.  As such, there is some 
evidence that the Veteran has difficulty dealing with people.  In 
his Board hearing, the Veteran later testified that he tried not 
to show disrespect toward others at his part-time job though he 
had been rude.  In light of this somewhat contradictory evidence, 
the Board cannot conclude that the Veteran has such social 
difficulty that it rose to the level of "inability" to 
establish and maintain any effective relationships.

The Board also acknowledges that some of the Veteran's self-
reported symptoms are not listed in Diagnostic Code 9411 for a 
disability rating of 70 percent or greater.  These symptoms 
include nightmares and shame about disclosing all of his past 
deeds in Vietnam.  Such symptoms concededly caused some 
occupational and social impairment.  However, they are not of the 
type and degree indicative of such impairment with deficiencies 
in most areas.  The symptoms manifested are at best, after 
affording the Veteran the benefit of the doubt, commensurate with 
the newly assigned 50 percent disability rating. 

Indeed, the Veteran's GAF score of 51 during this time period 
reveals a level of functioning that does not comport with the 
criteria contemplated by the assignment of a 70 percent 
disability rating.  This GAF score is more indicative of moderate 
symptoms or some difficulty in functioning, which is well within 
the criteria for the assigned 50 percent rating.

In sum, the Board finds that the PTSD symptoms manifested by the 
Veteran are most similar to those contemplated by the criteria 
for a 50 percent disability rating.  The Veteran did not manifest 
most of the symptoms listed in Diagnostic Code 9411 for a 70 
percent rating.  There is some evidence suggesting that he 
manifested a few of the other symptoms listed, but overall the 
evidence is against the assignment of a rating in excess of 50 
percent for the reasons set forth above.  Thus, based on the 
evidence found in the record and recited above, the Board finds 
that a disability rating of 50 percent for PTSD, but no higher, 
is warranted.  

The Board has considered the Veteran's assertions that his PTSD 
disability warrants a higher rating and has awarded him an 
increase from 30 percent to 50 percent.  The Board has considered 
the statements of the Veteran as to the extent of his PTSD during 
the period of this appeal.  He is certainly competent to report 
that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, in evaluating a claim for an increased 
schedular disability rating, VA must consider the factors as 
enumerated in the rating criteria discussed above, which in part 
involves the examination of clinical data gathered by competent 
medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  While he is competent to report that his symptoms are 
worse, the training and experience of medical personnel makes the 
medical findings found in treatment notes and examinations more 
probative as to the extent of the disability.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995). 

Consideration has been given to assigning staged ratings for this 
claim; however, at no time during the period of this appeal has 
the Veteran's PTSD symptoms warranted the assignment of ratings 
higher than has been herein assigned.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  When all the evidence is assembled VA is 
then responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of 
the evidence does support a higher rating of 50 percent for the 
Veteran's PTSD.

The Board also should consider whether an extraschedular rating 
is available under 38 C.F.R. § 3.321(b)(1), see Thun v. Peake, 22 
Vet. App. 111 (2008), for this higher rating claim.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 
115.  In Thun, the Court clarified the analytical steps necessary 
to determine whether referral for such consideration is 
warranted.  A determination of whether the available applicable 
schedular rating criteria are inadequate because they do not 
contemplate the Veteran's level of disability and symptomatology 
first must be made by the RO or Board.  If the rating criteria 
are inadequate, the RO or Board must proceed to determine whether 
the Veteran exhibits an exceptional disability picture indicated 
by other related factors such as marked interference with 
employment or frequent periods of hospitalization.  If such 
related factors are exhibited, then referral must be made to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for extraschedular consideration. 

In this case, the Veteran has not expressly raised the matter of 
entitlement to an extraschedular rating for his service-connected 
PTSD.  The Veteran's contentions have been limited to those 
discussed above, i.e., essentially that his disability is more 
severe than reflected by the currently assigned rating.  See 
Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must 
interpret a claimant's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
claimant).

In this case, there has been no showing that the Veteran's 
disability picture for his PTSD could not be contemplated 
adequately by the applicable schedular rating criteria discussed 
above.  Those criteria provide for higher ratings in this case, 
and as has been explained thoroughly herein, the Board has 
awarded an increased disability rating which adequately describes 
the severity of the Veteran's symptoms.  Given that the 
applicable schedular rating criteria are adequate, the Board need 
not consider whether the Veteran's PTSD disability picture 
includes such exceptional factors as periods of hospitalization 
and interference with employment.  Referral for consideration of 
the assignment of a disability rating on an extraschedular basis 
is not warranted.  See Thun, 22 Vet. App. at 111; see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to a disability rating of 50 percent for PTSD is 
granted, subject to the laws and regulations governing monetary 
awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


